Citation Nr: 1100554	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cardiovascular 
disability, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to November 
1998.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision, by the St. Petersburg, 
Florida Regional Office (RO), which denied the Veteran's claim of 
entitlement to service connection for heart murmur.  She 
perfected a timely appeal to that decision.  The Veteran 
testified at a hearing before a Decision Review Officer (DRO) in 
August 2007.  A transcript of that hearing has been associated 
with the claims folder.  

On December 17, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned, sitting at the RO.  A 
transcript of that hearing is also of record.  At the hearing, 
the Veteran submitted additional evidence for which she has 
provided written waiver of RO review under 38 C.F.R. § 20.1304 
(2010).  

In February 2009, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in April 2010.  The case has been returned to the Board 
for further appellate action.   


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran had a 
preexisting heart murmur prior to induction into service in 
September 1993.  

2.  There also is clear and unmistakable evidence the preexisting 
heart murmur was not permanently aggravated during service beyond 
its natural progression.  

3.  A heart disorder was not otherwise incurred during service or 
within one year of service.  


CONCLUSION OF LAW

The Veteran does not have a heart disease, including heart 
murmur, that was incurred in or aggravated by military service, 
nor may heart disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2006 from the RO to the Veteran which was 
issued prior to the RO decision in November 2006.  An additional 
letter was issued in March 2009.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim 
decided herein and of her and VA's respective duties for 
obtaining evidence.  The Board finds that the content of those 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the September 2007 SOC, and the April 
2010 SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of the claim decided herein.  

It also appears that all obtainable evidence identified by the 
Veteran relative to the claim decided by this decision has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, that would need to be obtained 
for a proper disposition of this claim.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to decide the issue in this 
decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran entered active duty in 
September 1993.  The enlistment examination, performed in August 
1993, reported a grade II/VI systolic murmur at 2I LSB which 
increased with exercise.  In October 1993, the Veteran underwent 
a consultation as a result of a Grade II/VI systolic murmur LSB 
2I; an increase with exercise was found on "MEPS" examination; at 
that time, it was noted that she had an asymptomatic murmur and 
an electrocardiogram (EKG) was normal.  In February 1994, the 
Veteran underwent an evaluation for heart murmur; the assessment 
was "no cardiac murmur."  A December 1997 treatment note shows 
complaints of dizziness and mild nausea.  Assessment was probable 
acute ventricular murmur.  

Post-service VA treatment records dated from June 1999 through 
January 2003 are negative for any complaints of or treatment for 
heart disease, including heart murmur.  

Of record is a treatment report from Dr. N. S. A., indicating 
that the Veteran was seen for a follow-up visit on December 13, 
2005.  At that time, the Veteran complained of occasional chest 
pain and some occasional palpitations.  The assessment was mitral 
valve prolapse, stable.  VA treatment records in March 2006 show 
a history of palpitations and mitral valve prolapse; however no 
heart murmur was diagnosed.  

In July 2006, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, the Veteran indicated 
that she was told that she had murmur in service.  She reported 
being treated for chest pain, and was told that she had mitral 
valve prolapse.  The Veteran stated that she experiences 
shortness of breath.  The Veteran indicated that her cardiac 
problems began in 1994.  She complained of chest pain and 
shortness of breath with exertion.  The examiner indicated that 
the Veteran had a "normal heart," noting that an echocardiogram 
and exercise stress tests were normal.  The examiner stated that 
there is no evidence of mitral valve prolapse or murmurs, noting 
that whatever heart problems the Veteran had during service, had 
resolved.  

Of record are VA progress notes dated from October 2006 to 
September 2007 which show that the Veteran received ongoing 
clinical evaluation and treatment for mitral valve prolapse.  
During a clinical visit in August 2007, the Veteran indicated 
that she was still getting palpitations; she stated that she 
would get the palpitations out of the blue and a racing heart 
that lasts approximately 15 minutes.  It was noted that her 
private cardiologist diagnosed mitral valve prolapse and mitral 
regurgitation.  The impression was palpitations.  The examiner 
stated that they were likely related to mitral valve prolapse.  
He further stated that the symptoms were present since service.  
It was felt that the palpitations were more likely than not 
related to the mitral valve prolpase; history of heart murmur, 
which is related to mitral valve prolapse and mitral 
regurgitation.  

At the DRO hearing in August 2007, the Veteran testified that a 
heart murmur was noted at the time of her entry into military 
service.  The Veteran indicated that she complained of chest pain 
on several occasions during service; however, no murmur was ever 
found.  The Veteran stated that she also experienced heart 
palpitations while on active duty; she was not placed on profile.  

At the Board hearing in December 2008, the Veteran stated that 
she did not have any problems with her heart when she entered 
military service.  The Veteran indicated that at her enlistment 
examination, the doctors thought that they heard something so she 
was sent for an evaluation; she was examined and nothing was 
found.  The Veteran related that she began experiencing 
palpitations in 1994; at that time, she was sent to see the 
doctor who listened to her found but didn't find anything wrong.  
The Veteran reported that she experienced problems with dizzy 
spells and fatigue.  She noted that an EKG was done at discharge 
and she was told that she was fine.  The Veteran indicated that 
she had the palpitations in service when she was pregnant; she 
was referred to a cardiologist who didn't find anything.  The 
Veteran stated that it was her belief that her condition is now 
worse.  





Submitted at the hearing was an excerpt from a medical website 
regarding mitral valve prolapse, dated in December 2008.  The 
article explained that "In mitral valve prolapsed, sometimes 
small amounts of blood may leak backward into the upper chamber 
of the heart because the valve does not close normally.  This 
causes a 'heart murmur,' although the heart is working normally.  
It further noted that prolapsing mitral valves do not usually get 
worse over time.  

The Veteran was afforded a VA examination in April 2009.  At that 
time, it was noted that STR enlistment examination in August 1993 
mentioned a grade II/VI systolic heart murmur at the LSB.  A 
cardiology note dated in October 1993 also mentions systolic 
murmur noted on MEPs examination and impression was asymptomatic 
heart murmur.  The examiner also noted that a STR note dated in 
December 1997 did not mention a heart murmur on examination, but 
it did mention acute vestibular neuritis.  STR problem list 
showed atypical chest pain.  The Veteran complained of left chest 
intense pain, which occurs about 1-2 times a year lasting about 3 
minutes and limits the Veteran to taking normal to deep breaths.  
On examination, there was S1 S2 with cardiac murmur 1/6 just 
audible-click on the left sternal border when sitting.  This was 
not audible when she was supine.  The heart was regular.  The 
lungs were without rales.  The ankles were without pitting edema.  
No jugular venous distension (JVD) was noted.  Heart size was 
normal.  The pertinent diagnosis was cardiac murmur and mitral 
valve prolapse.  The examiner stated that cardiac murmur and 
mitral valve prolapse are not caused by the service or 
permanently aggravated beyond natural progression by service.  
The examiner explained that the Veteran had a cardiac murmur on 
enlistment, so she had it prior to service; and, there is no 
documentation of any aggravation of the heart murmur during 
service or within 12 months of leaving service.  The examiner 
further noted that there is no diagnosis of mitral valve 
proplapse in service or aggravation of her condition in service.  






III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

A Veteran is presumed to be in sound condition upon entrance into 
service, except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  38 
U.S.C.A. § 1132 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as revised 
pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in order to rebut 
the presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal 


standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).  The Federal Circuit has held that "the government must 
show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome the 
presumption of soundness for wartime service under section 1111."  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Veteran specifically claimed service connection for heart 
murmur.  However, the Board will consider entitlement to service 
connection for any demonstrated heart disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In regard to the diagnosed heart murmur, the enlistment 
examination in August 1993 reported a grade II/VI systolic 
murmur; and, a December 1997 treatment note reported an 
assessment of probable acute ventricular murmur.  A heart murmur 
is shown in service treatment records.  A veteran is entitled to 
service connection for a disorder present in service unless the 
disorder was noted in the induction physical examination or 
unless clear and unmistakable evidence shows that the condition 
preexisted service.  Junestrom v. Brown, 6 Vet. App. 264, 266 
(1994).  By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted;" the Veteran's reported 
history of the pre-service existence of a disease or injury does 
not constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the disease 
or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  In this case, the August 1993 enlistment 
examination report documented the heart murmur in considerable 
clinical detail.  The Board accordingly finds the heart murmur 
preexisted service.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The presumption of aggravation is triggered by 
evidence that a preexisting disability has undergone a permanent 
increase in severity during service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  However, aggravation 
of a pre-existing injury may not be conceded where the disability 
underwent no increase in severity during service, on the basis of 
all the medical evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, not 
just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996), 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Crowe v. Brown, 
7 Vet. App. 238, 247-8 (1994); Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993).  

In this case, careful review of the service treatment records 
shows the preexisting heart murmur was not aggravated during 
active service.  Although the service treatment records 
intermittently noted the condition, the condition was essentially 
asymptomatic at the time of her entrance into service and at the 
time of her discharge from service, clearly demonstrating the 
underlying disorder was not aggravated by service.  In fact, 
following an evaluation in February 1994, the assessment was no 
cardiac murmur.  The Board notes the heart murmur has continued 
to be asymptomatic for many years after discharge from service, 
being frequently not detected on clinical examination; this 
reinforces the determination that the disorder cannot have been 
aggravated by service.  

Significantly, in July 2006, a VA examiner stated that there was 
no evidence of any murmurs.  More recently, following a VA 
examination in April 2009, A VA cardiologist, after thoroughly 
examining the Veteran's claims folder rendered the opinion that 
the Veteran's cardiac murmur and mitral valve prolapse were not 
caused by service and were not permanently aggravated beyond the 
natural progression of the disease by the Veteran's active 
service.  The examiner explained that a cardiac murmur was noted 
on enlistment examination, but there was no documentation of any 
aggravation of the heart murmur during service or within 12 
months after the Veteran's discharge from service.  

The only medical opinion to address the question of whether the 
pre-existing disability was aggravated by service is that of the 
April 2009 VA examiner; however, the opinion weighs against the 
claim.  The Board finds that this opinion, which was based on 
review of the record and examination of the veteran, and 
supported by stated rationale, is probative of the medical nexus 
question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor her representative has 
presented, identified, or even alluded to the existence of any 
contrary medical opinion.  

With respect to the mitral valve prolapse, the STRs do not 
reflect any diagnosis of or treatment for mitral valve prolapse.  
And, the Veteran's post-service medical records are negative for 
any evidence of mitral valve prolapse within one year of 
separation from active duty.  In fact, the post-service medical 
records are negative for a mitral valve prolapse until many years 
after separation.  A significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran was diagnosed with a mitral valve 
prolapse, the preponderance of the evidence does not show that 
any current mitral valve prolapse was incurred in or aggravated 
during service.  Furthermore, there is no competent medical 
opinion that relates her mitral valve prolapse to her service.  
In the absence of competent medical evidence linking any current 
mitral valve prolapse to service, service connection must be 
denied.  

As the probative evidence clearly and unmistakably shows that the 
Veteran's cardiac murmur clearly and unmistakably preexisted 
service and clearly and unmistakably was not aggravated beyond 
the natural progression of the condition by the Veteran's active 
service, and there is no indication that the Veteran's current 
mitral valve prolapse is due to or aggravated by the Veteran's 
active service, entitlement to service connection for a chronic 
cardiovascular disease, claimed as heart murmur, is denied.  

As a layperson, the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
testimony is also competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone, 8 Vet. App. 398, 405 (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person 
may provide eyewitness account of medical symptoms).  Finally, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 
(1999); see also Espiritu, 2 Vet. App. 492, 494. Instead, it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation. Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, the Veteran is not shown by any medical 
evidence to have a cardiovascular disorder, other than her heart 
murmur and mitral valve prolapse, which is determined to have 
preexisted service and to not be aggravated by service.  There is 
accordingly no current diagnosed cardiac disorder for which 
service connection can be considered.  There being no 
contemporaneous diagnosis or subsequent medical opinion, Jandreau 
does not apply.  

Based on the evidence and analysis above the Board finds the 
criteria for service connection for a chronic cardiovascular 
disease, claimed as heart murmur, are not met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a chronic cardiovascular disease, claimed 
as heart murmur, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


